Citation Nr: 0820808	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent, for bilateral pes planus with heel spurs, and 
osteoarthritis first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2002 to May 
2005, with prior unverified service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
bilateral foot disorder identified as bilateral pes planus 
and heel spurs with osteoarthritis of the right first 
metatarsophalangeal joint.  The RO assigned a 10 percent 
disability rating, effective May 2, 2005.  The veteran 
disagrees with the evaluation assigned.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the veteran has been 
diagnosed with, and service-connected for, a bilateral foot 
condition with three separate components:  pes planus; heel 
spurs, and osteoarthritis first metatarsophalangeal joint.  
It does not appear that the agency of original jurisdiction 
(AOJ) has ever considered whether separate ratings may be 
necessary for one or each of these components.  

Additionally, the most recent VA examination, performed in 
June 2007, does not adequately describe the nature and 
severity of each aspect of the veteran's service-connected 
disability so as to allow for proper rating of the veteran's 
service-connected disability under all applicable Diagnostic 
Codes.  A new examination is indicated.

Prior to that examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, obtain 
any VA and/or private treatment records 
not on file pertaining to the bilateral 
pes planus and heel spurs with 
osteoarthritis in the first 
metatarsophalangeal joint, to specifically 
include any outstanding VA treatment 
records dated since the June 2007 VA 
examination. 

2.  Thereafter, the RO should schedule the 
veteran for VA examination by an 
appropriate specialist to determine the 
nature and severity of the veteran's 
service-connected bilateral foot disorder.  
In so doing, the examiner should be asked 
to provide specifics as to the severity of 
each component of the service-connected 
condition:  the veteran's bilateral pes 
planus, his heel spurs, and the 
osteoarthritis in the first 
metatarsophalangeal joint.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.  The examiner should 
report all manifestations/symptoms that 
are part of (i) the bilateral pes planus, 
(ii) the heel spurs, and (iii) the 
osteoarthritis in the first 
metatarsophalangeal joint.

The examination should include range of 
motion testing pertinent to the bilateral 
foot disability, and all ranges of motion 
should be reported in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the part affected should be noted, 
as well as other pertinent findings.  

The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness associated with the bilateral 
foot disability should be noted, as should 
any additional disability due to these 
factors.

For each foot, the examiner is asked to 
render opinions as to whether any of the 
following is present:

(a)  residual weakness, pain or 
limitation of motion, and if so, opine as 
to the extent of severity of the residual 
weakness, pain or limitation of motion;

(b)  whether pain could significantly 
limit functional ability during flare-ups 
or when the left and/or right foot is 
used repeatedly over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

(c)  malunion or nonunion of a tarsal or 
metatarsal bone, and if so, completely 
described the symptoms and opine as to 
whether the condition is moderate, 
moderately severe, or severe.

(d)  anterior metatarsalgia (Morton's 
disease).

(e)  acquired claw foot (pes cavus).

(f) bilateral weak foot.

The examiner should comment on whether the 
veteran's bilateral acquired flatfoot is 
productive of the following: pronounced 
symptoms, with marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, which is not improved by 
orthopedic shoes or appliances.

The examiner should opine as to whether 
the overall foot disability would be 
characterized as either moderate, 
moderately severe, or severe.

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected 
bilateral foot disorder on his ability to 
work; and to the extent possible, describe 
the condition as it is manifested during a 
period of flare-up.

3.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim on appeal.  The RO should 
consider whether separate ratings are 
warranted for disability of each the right 
and left foot, AND whether separate 
ratings are warranted for one or more of 
the different components of the veteran's 
service-connected foot disorder.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for the scheduled examination may result in 
the denial of his claim.  
38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

